DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2020. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive unit, configured to automatically alternate the active and inactive position” in claim 1, lines 9-10, and in claim 7, lines 8-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zardini (WO 2015145383 A1). 
1.    Zardini discloses a machine for washing, thermal disinfection and/or sterilization of objects [Abstract, “sterilization”; pg. 9, lines 1-5; claim 1], comprising 
at least one treatment chamber 101 configured to house at least one object-carrying container 11 [col. 10, lines 1-4; claim 1], 

said attachment elements 22a/22b cooperating with a corresponding drive unit 15/16/17 [claim 5], configured to automatically alternate the active and inactive position, so that, when one of said attachment elements 22a is driven in the active position, the other attachment element 22b automatically moves into the inactive position, and vice versa [claim 17; pg. 16, lines 17-pg. 17, lines 9]. 
2.    Zardini discloses the machine as in claim 1, wherein if said chamber houses a plurality of object-carrying containers 11 located in sequence [pg. 15, lines 21-30], said apparatus is able to engage, in said first active position, with the first object-carrying container of said plurality of object-carrying containers and is able to engage, in said second active position, with the last object-carrying container of said plurality of object-carrying containers [pg. 17, lines 5-19].
3.    Zardini discloses the machine as in claim 1, wherein said first and second attachment elements comprise at least a first active position of engagement with the object-carrying container and at least a second inactive position of disengagement and noninterference with the object-carrying container [pg. 17, lines 24-33; claim 4]. 
4.    Zardini discloses the machine as in claim 1, wherein said attachment elements 23a/23b cooperate with a shaft housed in the movement apparatus [pg. 13, lines 15-16; Fig. 7] and provided with at least a first cam 22d configured to activate/deactivate said first attachment element 23a and with at least a second cam 20b configured to deactivate/activate said second attachment element 23b [pg. 15, lines 28-33], or vice versa [claim 17; pg. 16, lines 1-16], said shaft being made to rotate in one direction or the other by means of a corresponding actuator [claim 4].

6.    Zardini discloses the machine as in claim 5, wherein said apertures 102/013 are positioned on opposite sides of the treatment chamber [Fig. 10], said first movement apparatus 12/13/15, disposed in proximity to said first aperture 102, being configured to insert into the chamber one or more object-carrying containers 11 with objects to be treated, and to extract from the chamber said one or more object-carrying containers 11 which have been emptied, and said second movement apparatus 10, disposed in proximity to said second aperture 103, being configured to extract from the chamber one or more object-carrying containers 11 with objects which have been treated, and to insert into said chamber said one or more object-carrying containers 11 which have been emptied [Fig. 10, pg. 18, lines 11-30].
7.    Zardini discloses a movement apparatus to move one or more object-carrying containers in a machine for washing, thermal disinfection and/or sterilization of objects as in claim 1 [Abstract, “sterilization”; pg. 9, lines 1-5; claim 1], further comprising at least a first 23a and a second 23b attachment element which can be selectively activated, alternately one to the other, in order to attach to the object-carrying container [claim 1] and configured to define at least a first active position of insertion of the object-carrying container inside a treatment chamber and at least a second active position of extraction of the object-carrying container from the chamber [pg. 15, para. 1-2; claim 1, “first retracted position”, “second operating position”], said attachment elements 23a/23bcooperating with a corresponding drive unit 15/16/17, configured to automatically alternate the active and inactive position, so that, when one of said attachment elements is driven in the active position, the other attachment element automatically moves into the inactive position, and vice versa [claim 17]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show conventional apparatus for sterilization of objects and/or loading/unloading devices [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713